PER CURIAM.
Tinwood, N.V., a co-defendant below, appeals from an order transferring a cross-claim it brought against co-defendants, Figueredo and others, to the Orange County Circuit Court. We reverse on the authority of the rule established in Becker, Poliakoff & Streitfeld v. Sachs, 404 So.2d 1127 (Fla. 3d DCA 1981); Zuckerman-Vernon Corp. v. Zelikoff, 303 So.2d 391 (Fla. 3d DCA 1974); and McCue v. Lane, 228 So.2d 101 (Fla. 3d DCA 1969), that a trial court simply lacks the authority, whether on grounds of convenience or otherwise, to excise and transfer only a portion of a pending action to another jurisdiction. We do not agree with the appellees that the applicability of this principle is affected by the court’s prior transfer of another completely severable third party action by Tin-wood against others who, by definition, were not original parties.
We caution that this decision does not pass upon the substantive or procedural propriety of the cross-claim itself. Furthermore, it does not concern a transfer of the entire case to Orange County under the forum non conveniens doctrine, § 47.122, Fla.Stat. (1987), although it may be said that such a transfer seems eminently appropriate under the circumstances.
Reversed.